Citation Nr: 1213287	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-47 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from September 1940 to May 1945.  The Veteran died in December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Board remanded the matter for additional development in December 2010 and again in August 2011.  It now returns for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As noted above, the Board remanded the issue on appeal for additional development, most recently in August 2011.  Unfortunately, the Board finds that there has not been substantial compliance with the Board remand, such that the appeal must once again be remanded for additional development prior to appellate adjudication.

The August 2011 remand noted that, in a June 2011 brief the appellant's representative cited information from the Cecil Textbook of Medicine (22nd Edition, 2004), page 253, as stating that psychosocial factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support had been associated with the occurrence or reoccurrence of cardiovascular disease.  The Court in Sacks v. West, 11 Vet. App. 314, 317 (1998), held that medical treatise information, in general, is too uncertain to show etiology, but that medical articles or treatises "can provide important support when combined with an opinion of a medical professional."  

The August 2011 Board remand requested that an opinion be obtained as to whether the Veteran may have developed a cardiovascular disorder associated with his death secondary to psychosocial factors manifest as a result of his service-connected generalized anxiety disorder with depression.  Additional VA opinions were obtained in September 2011 and October 2011.  Rationale provided for the September 2011 opinion was that "[t]he available scientific literature is not adequate enough to support such a relationship."  No discussion was provided as to whether the available evidence in the claims folder did or did not support such a relationship, to include whether any fatal cardiovascular disorder was aggravated by the service-connected generalized anxiety disorder with depression.  Rationale for the October 2011 opinion was that, on comparing the debilitating effects of the service-connected generalized anxiety neurosis versus nonservice-connected disabilities, "the [Veteran's] death was a result of 'debilitating effects' due to nonservice-connected ailments that made the veteran 'materially less capable' of resisting fatal disease."  It was also opined that "it was the nonservice-connected ailments that had material influence in accelerating death, thereby, contributing substantially or materially to the cause of death."  No opinion was provided as to whether any nonservice-connected ailment that had material influence in accelerating death, thereby, contributing substantially or materially to the cause of death, was proximately due to, or aggravated by, the service-connected generalized anxiety disorder with depression. 

In view of the foregoing, the Board finds that there has not been substantial compliance with the directives of the August 2011 Board remand.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, the case is hereby remanded for the following action: 

1.  Forward the Veteran's claims folder to an appropriate VA clinician, other than the VA clinicians who provided the March 2011, September 2011, and October 2011 opinions, for review and to provide an opinion as to whether it is at least as likely as not that any nonservice-connected ailment, to include cardiovascular disability, that had material influence in accelerating death, thereby, contributing substantially or materially to the cause of death, was proximately due to, or aggravated by, the service-connected generalized anxiety disorder with depression.  Rationale should be provided for the opinion offered.

2.  Thereafter, if the benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





